 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCintran, Inc. and Paul Muth. Case 9•CA-25961October 27, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn July 31, 1989, Administrative Law JudgeLeonard M Wagman issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1 andconclusions2 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Cmtran,Inc , West Chester, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order'The Respondent has excepted to some of the judge s credibility find-ings The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 We agree with the judge's conclusion that the Respondent violatedSec 8(a)(1) of the Act by discharging employees Paul Muth and JohnVinson for their protected concerted activity of refusing to work ratherthan comply with a dispatch order that they in good faith believed re-quired them to violate U S Department of Transportation regulationsAccordingly, we find It unnecessary to pass on the judge s alternative ra-tionale, in fn 6 of his decision, that even if he credited Director of Operawns Charles Shafer s testimony that Muth and Vinson refused to drivebecause they wanted to be home for the Labor Day weekend, their refusal to work on a holiday weekend would constitute protected concertedactivityJames E Horner, Esq , for the General CounselJoseph H Vahlsing, Esq (Cors, Bassett, Kohlhepp, Hal-loran I& Moran), of Cincinnati, Ohio, for the Respond-entDECISIONSTATEMENT OF THE CASELEONARD M WAGMAN, Administrative Law JudgeThis case was tried in Cincinnati, Ohio, on April 11,1989 The charge was filed November 25, 1988,1 and thecomplaint was issued January 9, 1989'All dates are in 1988 unless otherwise indicatedThe complaint alleged that the Company, antran, Inc(Respondent), had violated Section 8(a)(1) of the Nation-al Labor Relations Act (29 U S C † 151 et seq ), re-ferred to in this decision as the Act, by discharging em-ployees Paul Muth and John Vinson because they en-gaged in concerted activity protected by Section 7 of theAct 2 The Company, by its answer to the complaint,denied commission of the alleged unfair labor practiceFor the reasons stated below, I find, in agreement withthe General Counsel, that the Company violated Section8(a)(1) of the Act, as allegedOn the entire record, including my observation of thedemeanor of the witnesses, and after considering thebriefs filed by the General Counsel and the Company, Imake the followingFINDINGS OF FACTI JURISDICTIONThe Company, a corporation, has a facility in WestChester, Ohio, where it engages in the transportation offreight and commodities in interstate and intrastate com-merce In the course and conduct of its business oper-ations, the Company annually derives gross revenues inexcess of $50,000 for the transportation of freight andcommodities directly to points outside the State of OhioThe Company admits and I find that it is an employerengaged in commerce within the meaning of Section'2(2), (6), and (7) of the ActII ALLEGED UNFAIR LABOR PRACTICESA The FactsAt the time of their discharges on September 1, PaulMuth and John Vinson were working for the Companyas over-the-road truckdnvers Muth had been driving forthe Company since approximately February 8 Vinsonhad been in the Company's employ since approximatelyAugust 1987 3Shortly after noon on September 1, employees Muthand Vinson arrived at the company dispatcher's office,where they met Charles C Shafer, the Company's direc-tor of operations, who was acting dispatcher Shafer toldthem that they were going to Canton, Massachusetts, andgave each a trailer number Vinson, in a joking manner,2 In pertinent part, Sec 7 of the Act providesEmployees shall have the right to self-organization, to form, joinor assist lalior organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protectionSec 8(a)(1) of the Act providesIt shall he an unfair labor practice for an employer•(1) to interfere with restrain, or coerce employees in the exerciseof the rights guaranteed in section 7'I based my findings regarding Muth s and Vinson s employment bythe Company upon their testimony Both impressed me as candid witnesses The Company s president, Jim Huegel, testified in substance thatanother firm, Fleet Management provided drivers to the Company, andthat Muth and Vinson might have been Fleet Management employees atall times material to this case However, his assertions of uncertaintyabout the ties between Fleet Management and the two employees per-suaded me that he was not a reliable witness with regard to their rela-tionship with the Company297 NLRB 22No 23 CINTRAN, INC179accepted the assignment as his "one east coast for themonth" Muth and Vinson left the office to attach theirtractors to their assigned trailersThe next step in preparation for departure was the ter-minal's safety inspection lane Vinson proceeded throughthe safety inspection He received an inspection checkreport which he took to the dispatcher's office Mean-while, Muth's tractor and trailer were going through asafety inspectionVinson turned in his safety inspection report at the dis-patcher's office In return, he received a company deliv-ery receipt directing him to deliver the assigned load atCanton, Massachusetts, by 8 a m on the following dayVinson went to his truck and consulted a road atlas Henoted that the distance between Cincinnati and Boston,Massachusetts, was 869 miles Vinson could not locateCanton on the map but estimated that it was 850 milesfrom where he was sittingNoting that 1 p m was approaching, Vinson conclud-ed that he and Muth could not reach Canton by 8 a m,September 2, and comply with U S Department ofTransportation regulations For, as Vinson knew, underthose regulations, over-the-road drivers, such as Muthand Vinson, could only drive 10 consecutive hours, afterwhich they were required to take an 8-hour rest, beforeundertaking a further period of dri(ring limited to 10hours 4 At most, he and Muth could expect to average50 miles per hour Given a 1 p m departure on Septem-ber 1, the 10-hour limit on driving and the required 8-hour rest period, Vinson believed that he and Muthcould not reach Canton before 2 p m on September 2Using his truck's CB radio, Vinson told Muth of the 8a m delivery requirement and the mileage Vinson alsoasked Muth if he intended to make the Canton run as re-quired Muth replied in substance that he would notmake such an illegal trip In Muth's opinion, at that junc-ture, he and Vinson could not make the delivery atCanton before 3 or 4 p m on the following dayThe two drivers converged on the dispatcher's officeVinson arrived first and confronted the acting dispatch-er, Shafer Vinson protested that the delivery to Cantoncould not be done by 8 a m, the next day Shafer re-plied, in substance, that he would be satisfied if deliverywere made at any time during the morning and that hewould arrange for a return load ,which would bringVinson home by Saturday Muth arrived in the dispatch-er's office in time to hear Shafer's response Vinson re-jected the change of delivery time, saying that the dis-tance was too great for him and Muth to drive in theamount of time Shafer was allowingThe dispute continued Shafer insisted that it was "aneasy run" Vinson disagreed, calling it "an illegal run"He also stated that he had a 2-day log violation and didnot "care to have anymore" Muth also, rejected Shafer'srequest Shafer, addressing both drivers, suggested thatthey "be mad at [me] and take the load" Muth respond-ed that if he wanted to make an illegal trip, he wouldhave accepted a load to Texas on the previous night4 49 CFR Sec 395 3(a) (1987) provides in pertinent part[N]o motor earner shall permit or require any driver used by it todriver nor shall any such driver drive(1) More than 10 hours following 8 consecutive hours off dutyMuth, who preferred driving to, points in the South orWest, asked if he and Vinson would "get hung up on theEast coast over the holiday weekend" Shafer answered,"no, we'll find you something to come back with"When the two drivers repeated their refusals to taketheir loads to Canton, Shafer began looking through hisdispatch sheet, and then said "[Y]ou guys leave me nochoice I guess you guys will have to go clean yourtrucks out" Muth and Vinson left the dispatch office toclean out their trucksAfter discussing Shafer's remarks, the two drivers de-cided to ask him if he had fired them or if he had as-sumed that they had quit Muth and Vinson returned toShafer in the dispatcher's office Vinson told him,"[L]isten Charlie, we've got to hear it from you We'renot quitting under this load We will work" Shaferasked, "What's the difference?" Vinson answered"There's a lot of difference" Shafer declared that theywere "fired"Shafer immediately gave each of the drivers a termina-tion notice showing that he had discharged each for quit-ting under a load In a portion of the termination noticemarked "EXPLAIN," was the following inscription"Took Canton Mass load Came' back in & refused to goto MassThe Company has not offered reinstatement to eitherMuth or Vinson 5B Analysis and ConclusionsThe General Counsel contends that the Company vio-lated Section 8(a)(1) of the Act, by discharging driversPaul Muth and John Vinson because of their protectedconcerted activity in refusing to drive their respectivetrucks to Canton, Massachusetts, under conditions whichwould have required violation of Federal regulations lim-iting consecutive hours of over-the-road truck drivingThe Company denies the alleged violation, contendinginstead that Muth and Vinson refused to take their loadsto Canton because they had an aversion to driving to theEast coast and did not want to be away during thecoming Labor Day weekend Further, the Companydenies that it discharged the two drivers, and asserts thatthey "voluntarily quit [the Company's] employ under5 According to Shafer's testimony, the 10-hour rule played no part inMush's and Vmson's refusal to drive to Canton, Massachusetts Instead,he testified that despite his assurances to the contrary, Muth and Vinsonrefused to accept their driving assignments because they did not want todrive to the East Coast and risk being kept there over the Labor DayweekendHowever, three factors cast doubt on Shafer s testimony First, neitherShafer nor any other witness denied or contradicted Vinson's testimonythat the company delivery slip, which originated in Shafer's office, required delivery by 8 a m on September 2 Second, he recalled 'vaguelythat "they said we can t be there tomorrow morning" This recollectionprovided partial corroboration for Muth's and Vinson's testimony Final-ly, in an apparent effort to help the Company's defense, Shafer gratu-itously testified that "people remarked to me in the office about how Iwas being so patient•"The foregoing factors, plus my impression that of the three participantsin the discussion on September 1, Muth and Vinson Impressed me asbeing more straightforward, as they related their recollection, persuadedme that their account was more reliable than Shafer s Accordingly, Ihave based my findings regarding the confrontation of September 1 onthe testimony of Muth and Vinson 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDload by refusing their assigned dispatches" (R Br4)At the outset, I reject the Company's claim that Muthand Vinson quit their employment There was no show-ing that either of them ever said he was quitting theCompany's employ Instead, I have found that when thetwo drivers returned to the dispatcher's office on Sep-tember 1, after refusing to take the Canton, Massachu-setts assignment Vinson assured Shafer that he and Muthwere not quitting Shafer replied, "[Y]ou're fired"Shafer also presented a termination notice to each of thetwo drivers which gave "DISCHARGED" as the reasonfor the employee's leaving and "QUIT UNDERLOAD" as the reason for the dischargeFar from supporting the Company's position that thetwo dnvers quit voluntarily, the recited facts show, andI find, that Muth and Vinson wanted to remain in theCompany's employ, as over-the-road drivers I also findthat the Company discharged them on September 1The question of whether the discharges of Muth andVinson constituted a violation of Section 8(a)(1) of theAct turns on whether their refusal to accept dispatchesto Canton, Massachusetts, on September 1, constituted"concerted activity" within the meaning of Section 7 ofthe Act To resolve that issue, I have looked first to theBoard's definition of "concerted activities," set forth asfollows, in Meyers Industries, 281 NLRB 882, 885 (1986)(Meyers II), enfd 835 F 2d 1481, 1482-1483 (DC Cir1987), cert denied 108 S Ct 2847 (1988), quoting withapproval from Meyers Industries, 268 NLRB 493, 497(1984) (Meyers 1)In general to find an employee's activity to be "con-certed," we shall require that it be engaged in withor on the authority of other employees, and notsolely by and on behalf of the employee himself"In Meyers II, 281 NLRB at 886, the Board reaffirmedthe foregoing, and declaredWhen the record evidence demonstrates group ac-tivities, whether "specifically authorized" in aformal agency sense, or otherwise, we shall find theconduct to be concerted [Emphasis in original ]Where the Board finds that employees were engagedin concerted activity,[A]n 8(a)(1) violation will be found if, in addition,the employer knew of the concerted nature of theemployees' activity, the concerted activity was pro-tected by the Act, and the adverse employmentaction at issue (e g, discharge) motivated by theemployee's protected concerted activity"Meyers Industries, 268 NLRB at 497 (Meyers I) AccordNu Dawn Homes, 289 NLRB 554 fn 1 (1988) All theelements of proof of such a violation are present hereIn the instant case, I find that on September 1, Muthand Vinson engaged in concerted activity when they dis-cussed their driving assignments, decided that they couldnot comply with the Company's schedule, and thenjoined in a confrontation with Shafer In their discussionwith Shafer, Muth and Vinson initially refused tocomply with the Company's requirement that they com-plete their driving assignments by 8 a m on the follow-ing day When Shafer relented, permitting them to maketheir deliveries at Canton anytime on the morning ofSeptember 2, Muth and Vinson again joined in a refusalto perform their driving assignments Both employeeswere aware that compliance with either of the deliveryschedules meant violating the 10-hour driving limit im-posed by the U S Department of Transportation regula-tions When Vinson protested, "No, that's an illegal run"and pointed out that he had a prior log violation, he wasattempting to protect himself and Muth from the imposi-tion of the penalty _DOT might impose for exceeding its10-hour driving limitClearly, the Company, through Shafer, its director ofoperations, was well aware of the concerted nature ofMuth's and Vinson's refusal The two employees con-fronted him in unison and remained united in refusing totake the loads to Canton, MassachusettsI also find that Muth's and Vinson's refusal to workrather than comply with a dispatch order requiring themto violate U S Department of Transportation regulationswas protected by the Act For such a concerted with-holding of services is protected where, as here, there wasno showing "that the work stoppage [was] part of a planor pattern of intermittent action inconsistent with a genu-ine withholding of services or strike" Daniel Construc-tion Go, 277 NLRB 795 (1985)Shafer's testimony shows that he discharged Muth andVinson because they refused to take their assigned loadsto Canton, Massachusetts I have found that the twodrivers' conduct in this regard constituted concerted ac-tivity protected by Section 7 of the Act, and that theCompany, through Shafer, was aware of its concertednature at the time of the discharges Accordingly, I fur-ther find that by discharging employees Paul Muth andJohn Vinson on September 1 Respondent violated Sec-tion 8(a)(1) of the Act, as alleged in the complaint 6CONCLUSIONS OF LAW1 Respondent, Cintran, Inc, is an employer within themeaning of Section 2(2), (6), and (7) of the Act2 By discharging Paul Muth and John Vinson on Sep-tember 1, 1988, Respondent has violated Section 8(a)(1)of the Act3 The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act I shall rec-6 If credited, Shafer's testimony that Muth and Vinson refused to driveto Canton, Massachusetts, because they wanted to be home for the LaborDay weekend would also support a finding that the Company violatedSec 8(a)(I) of the Act by discharging them on September 1 For, theirrefusal to work on a holiday weekend would constitute concerted activi-ty entitled to the Act's protection A Lasaponara & Sons Inc , 218 NLRB1096, 1106 (1975), enfd 541 F 2d 992, 998 (2d Or 1976) CINTRAN, INC181ommend that Respondent be ordered to offer to PaulMuth and John Vinson reinstatement and to make themwhole for any loss of wages they may have suffered dueto their unlawful discharges The backpay due Muth andVinson shall be computed in the manner prescribed inF W Woolworth Co, 90 NLRB 289 (1950), with interestas computed in New Horizons for the Retarded, 283NLRB 1173 (1987) 7 I shall also recommend that Re-spondent be ordered to expunge from its files any refer-ence to the unlawful discharges of Paul Muth and JohnVinson on September 1, 1988, and to notify them in writ-ing that this has been done and that evidence of their un-lawful discharges will not be used as a basis for futurepersonnel actions against themOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondent, Cmtran, Inc , West Chester, Ohio, itsofficers7 agents, successors, and assigns, shall1 Ce, Ise and desist from(a)discharging or otherwise disciplining its employeesbecause they concertedly refuse to make deliveries underconditions which require them to violate U S Depart-ment of Transportation regulations, or engage in otherconcerted activity guaranteed by Section 7 of the Act(b)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed to them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Paul Muth and John Vinson immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights or privi-leges previously enjoyed, and make them whole for anyloss of earnmgs and other benefits suffered as a result ofthe discrimination against them, in the manner set forthin the remedy section of this decision(b)Remove from its files any reference to the unlawfuldischarges and notify Paul Muth and John Vinson inwriting that this has been done and that the dischargeswill not be used against either of them in any way(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its facility in West Chester, Ohio, copies ofthe attached notice marked "Appendix "9 Copies of the7 Under New Horizons, interest is computed at the "short-term" Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U S C • 6621If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, he adopted by theBoard and all objections to them shall be deemed waived for all pur-poses† If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-notice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyal Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities‡WE WILL NOT discharge or otherwise discipline em-ployees because they concertedly refuse to make deliv-eries under conditions which require that they violateU S Department of Transportation regulations or engagein other concerted activity guaranteed by Section 7 ofthe ActWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Paul Muth and John Vinson immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other benefitsresulting from their discharge, less any net interim earn-ings, plus interestWE WILL notify Paul Muth and John Vinson that wehave removed from our files any reference to their re-spective discharges and that the discharges will not beused against either of them in any wayCINTRAN, INC